Case 2:21-cv-03483-SDW-AME Document 4 Filed 04/16/21 Page 1 of 1 PageID: 26




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 CZAR INCORPORATED,

                       Plaintiff,                 Civil Action No.: 2:21-cv-03483

        v.

 STILES MACHINERY INC., J. SCOTT
 CRUICKSHANK, JAMES KLOB, RSA
 SOLUTIONS, BILL WATTERS, MILLWORK
 DETAILS & TECHNOLOGY, JULIE RICHTER,
 JOHN DOES 1-5 (fictitious defendants), and
 ABC CORP. 1-5 (fictitious defendants),

                       Defendants.

                   STIPULATION OF DISMISSAL WITH PREJUDICE

       The matter in difference in the above entitled action having been amicably adjusted by and

between the parties, it is hereby stipulated and agreed that all claims made by Plaintiff, Czar

Incorporated, against Defendants, Stiles Machinery Inc., J. Scott Cruickshank, James Klob, RSA

Solutions, Bill Watters, Millwork Details & Technology, and Julie Richter, be and are hereby are

dismissed, with prejudice, and without costs against any parties.


 CIPRIANI & WERNER, P.C.




 FRANCIS J. LEDDY, III, ESQ.
 Attorney for Plaintiff,
 Czar Incorporated

                                                  It is so ordered on this 16th day of
                                                      April               , 2021



                                                    Hon. Susan D. Wigenton     , U.S.D.J.
